                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                        Case No. 8:17-cr-471-T-33SPF

GREGORY GADDIS
____________________________/

                              ORDER

     This matter is before the Court on consideration of the

Report and Recommendation of Sean P. Flynn, United States

Magistrate Judge (Doc. # 69), filed on April 19, 2019. Judge

Flynn recommends the Court find that Defendant Gregory Gaddis

is competent to stand trial. No objections have been filed,

and the time for the submission of objections has expired.

Discussion

     After conducting a careful and complete review of the

findings and recommendations, a district judge may accept,

reject   or   modify    the   magistrate         judge’s    report    and

recommendation.    28    U.S.C.       §     636(b)(1);     Williams   v.

Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

specific objections, there is no requirement that a district

judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,


                                  1
reject or modify, in whole or in part, the findings and

recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

(11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994)

(Table).

      After conducting a careful and complete review of the

findings, conclusions and recommendations, and giving de novo

review to matters of law, the Court accepts the factual

findings and legal conclusions of the Magistrate Judge and

the recommendation of the Magistrate Judge.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   The Report and Recommendation (Doc. # 69) is ACCEPTED

      and ADOPTED.

(2)   The   Court    finds   that   Defendant   Gregory   Gaddis   is

      competent to stand trial.




                                    2
     DONE and ORDERED in Chambers, in Tampa, Florida, this

6th day of May, 2019.




                             3
